UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


ANNA MARIE JOHNSON, individually          
and as the Administrator of the
Estate of Joseph Johnson; JOLENE T.
JOHNSON,
                Plaintiffs-Appellants,
                   v.
JOSEPH MONTIMINY; DANIEL RABY;
JOSEPH GIBSON; JOHN BURROUGHS;
WILLIAM DONLEY; MICHAEL                           No. 03-2331
MCGUIGAN; DONALD BELFIELD;
THOMAS FORD; FREDERICK E. DAVIS;
JOHN DOES 1-10; JANE DOES 1-10;
CHARLES COUNTY,
              Defendants-Appellees,
                  and
THE STATE   OF   MARYLAND,
                             Defendant.
                                          
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
                  J. Frederick Motz, District Judge.
                        (CA-02-2822-8-JFM)

                        Submitted: March 8, 2004

                         Decided: April 6, 2004

 Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                       JOHNSON v. MONTIMINY
                             COUNSEL

Douglas P. Desjardins, R. JACK CLAPP & ASSOCIATES CO.,
L.P.A., Washington, D.C., for Appellants. John F. Breads, Columbia,
Maryland; Betty Stemley Sconion, Assistant Attorney General, Pikes-
ville, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This litigation arises out of tragic circumstances. On August 25,
1999, police positioned themselves at an intersection intending to use
stop sticks to disable a speeding vehicle being driven in a highly dan-
gerous and reckless manner by David G. Hicks. Joseph Johnson, an
innocent driver stopped at the intersection, was killed when Hicks
rammed several vehicles in an attempt to elude capture. Joseph John-
son’s widow, Anna Marie Johnson (Johnson), brought suit against a
number of state actors pursuant to 42 U.S.C. § 1983 (2000), in which
she asserted due process and unreasonable seizure claims. The district
court granted summary judgment in favor of the defendants and John-
son has appealed. We affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no genuine issues
of material fact and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 324-25 (1986). All factual evidence, and all justifiable inferences
drawn therefrom, must be viewed in the light most favorable to the
non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986). However, the non-moving party may not rely upon mere alle-
gations. Rather, supported by affidavits or other verified evidence, her
                        JOHNSON v. MONTIMINY                          3
response must set forth specific facts showing there is a genuine issue
for trial. See Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S.
317, 323 (1986); Cray Communications, Inc. v. Novatel Computer
Sys., Inc., 33 F.3d 390, 393-94 (4th Cir. 1994).

   Johnson argues the police unreasonably seized her husband by
stopping traffic and using his occupied vehicle as a barricade. A
Fourth Amendment seizure occurs only "when there is a governmen-
tal termination of freedom of movement through means intentionally
applied." Brower v. County of Inyo, 489 U.S. 593, 597 (1989). A per-
son has been seized "only if, in view of all the circumstances sur-
rounding the incident, a reasonable person would have believed that
he was not free to leave." California v. Hodari D., 499 U.S. 621, 627-
28 (1991) (quoting United States v. Mendenhall, 446 U.S. 544, 554
(1980)). This standard is an objective one. United States v. Analla,
975 F.2d 119, 124 (4th Cir. 1992). It is enough that a person be
stopped by the very instrumentality set in motion or put in place by
the government in order to achieve that result. Brower, 489 U.S. at
599. We review the district court’s determination whether a "seizure"
has occurred for clear error, considering the totality of the circum-
stances. United States v. Wilson, 953 F.2d 116, 121 (4th Cir. 1991).

   For a seizure to be actionable under § 1983, it must be unreason-
able. Brower, 489 U.S. at 599. "[T]he question is whether the offi-
cers’ actions are ‘objectively reasonable’ in light of the facts and
circumstances confronting them, without regard to their underlying
intent or motivation." Graham v. Connor, 490 U.S. 386, 397 (1989).
"An officer’s [decision] is ‘judged from the perspective of a reason-
able officer on the scene, rather than with the 20/20 vision of hind-
sight,’ allowing for the fact that ‘police officers are often forced to
make split-second judgments — in circumstances that are tense,
uncertain, and rapidly evolving.’" Milstead v. Kibler, 243 F.3d 157,
163 (4th Cir. 2001) (quoting Graham, 490 U.S. at 396, 397).

   We conclude the district court did not clearly err when it found
Joseph Johnson was not seized. Even if Joseph Johnson was seized,
the officers’ actions, requiring split-second judgments in a rapidly
evolving situation, were reasonable. We also conclude the district
court did not abuse its discretion in granting summary judgment with-
out further discovery. See Evans v. Techs. Applications & Serv. Co.,
4                      JOHNSON v. MONTIMINY
80 F.3d 954, 961 (4th Cir. 1996); Nguyen v. CNA Corp., 44 F.3d 234,
242 (4th Cir. 1995).

   Accordingly, we affirm the decision of the district court granting
the motion to dismiss or for summary judgment for the reasons stated
in its comprehensive opinion. See Johnson v. Montiminy, No. CA-02-
2822-8-JFM (D. Md. Sept. 23, 2003). We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED